Citation Nr: 0120170	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  96-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right arm, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound residual scars of the lower left neck and chest, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right hip, currently rated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
shell fragment wound residual scar of the right axilla.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from September 1967 to September 1969.  He was 
injured in combat and sustained multiple shell fragment 
wounds (SFWs).  He appealed to the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied his claims for higher ratings for 
residuals of several of those SFWs, and for service 
connection for hypertension.

The Board issued a decision in April 1997 denying the claims 
for higher ratings for residuals of a left above-the-knee 
amputation (AKA), for right medial nerve palsy, for residuals 
of a fracture of the left frontal sinus, for residuals of 
hepatitis, for residuals of a laceration of the left femoral 
artery, and for residuals of a left jugular ligation.  
However, the Board increased the rating for the residuals 
of a severed right brachial artery from the noncompensable 
level to 20 percent.  The Board also remanded several 
remaining claims for service connection for hypertension and 
for higher ratings for the residuals of SFWs to the right 
arm, lower left neck and chest, right hip, and right axilla.


In February 2001, after completing the development requested 
by the Board in its remand, the RO granted the claim for 
service connection for hypertension.  But the RO continued to 
deny the other claims requesting higher ratings for the 
residuals of the SFWs to the right arm, lower left neck and 
chest, right hip, and right axilla.  So those claims are 
still before the Board.

The veteran also has filed several additional claims for 
service connection for disabilities involving his left hip, 
lower back, right knee, right ankle, and right foot, all 
alleged to be secondary to his service-connected left above-
the-knee amputation.  And he has filed still other claims for 
service connection for a bilateral hearing loss, tinnitus, 
and post-traumatic stress disorder (PTSD), also alleged to be 
a residual of his combat service in Vietnam.  But all of 
those additional claims are still pending at the RO until 
after he can be examined.  And according to evidence of 
record, the RO began the process of scheduling his 
examinations concerning those claims in June 2001.  So they 
should be completed sometime soon, if not already.  
If denied, the veteran then will have an opportunity to 
appeal those claims to the Board.  38 C.F.R. § 20.200 (2000).  
He recently submitted a statement in June 2001, as support 
for those claims, from Angel Iglesias, M.D., who is one of 
his treating physicians at the VA Medical Center (VAMC) in 
Decatur, Georgia.  So that evidence should be considered by 
the RO when rendering its decision concerning those 
additional claims.


FINDINGS OF FACT

1.  The veteran occasionally experiences tenderness to 
palpation of the scars on his right arm, as a residual of his 
SFWs in service; however, he continues to have completely 
normal range of motion in his right upper extremity in all 
directions, with no objective clinical indications of any 
pain in the arm or signs of atrophy-including of his biceps 
or triceps, or weakness, or neurologic impairment.


2.  The scar on the veteran's right axilla, as a residual of 
his SFW in service, is asymptomatic and does not cause any 
associated functional impairment.

3.  The veteran has retained foreign body in is right hip, as 
a residual of his SFW in service; however, he continues to 
have full range of motion in his hip on both flexion and 
abduction, and the hairline fracture that he sustained when 
injured in service has completely healed; there are no 
residual degenerative changes, circulatory disturbances, or 
other neurologic impairment.

4.  The veteran also has retained shrapnel in the lower left 
side of his neck, and all along the lower, middle, and upper 
portions of his chest-which, according to him, cause some 
discomfort when swallowing; however, there is no involvement 
of the underlying muscles, and the scars from his SFWs in 
service are nontender, well healed, and otherwise 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for the residuals of a SFW to the right arm.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 
5201, 7803, 7804, 7805 (2000).

2.  The criteria have not been met for a compensable rating 
for the residuals of a SFW to the right axilla.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 5201, 7803, 
7804, 7805 (2000).


3.  The criteria have not been met for a rating higher than 
10 percent for the residuals of a SFW to the right hip.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 
5251, 5252, 5253, 5314, 7803, 7804, 7805 (2000).

4.  The criteria have not been met for a rating higher than 
10 percent for the residuals of SFWs to the lower left neck 
and chest.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5322, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  But 
when, as here, the veteran is requesting higher ratings for 
disabilities that were service connected many years ago, his 
current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider the propriety of the ratings initially assigned many 
years ago, just after establishing his entitlement to service 
connection, or whether he is entitled to "staged" ratings 
to compensate him for times since filing his current claims 
when his disabilities may have been more severe than at other 
times during the course of this appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

At the outset, the Board notes that, when the RO denied these 
claims on appeal in August 1995, VA used rating criteria that 
were different from those presently used for determining the 
severity of muscle injuries as a residual of SFWs.  
See 38 C.F.R. §§ 4.56, 4.72, 4.73 (1995).  The revised 
criteria became effective on July 3, 1997, during the 
pendency of this appeal, and now are codified at 
38 C.F.R. §§ 4.56, 4.73 (2000).  See 62 Fed. Reg. 30235 (June 
3, 1997).

The local hearing officer at the RO who conducted the 
veteran's February 1996 hearing considered the severity of 
the SFW residuals under the former criteria when issuing his 
decision in August 1996 because the revised criteria had not 
yet taken effect.  But following the Board's April 1997 
remand, the RO since has considered the claims also under the 
revised criteria when issuing another, more recent,  
rating decision in February 2001.  And the RO provided the 
veteran an appropriate supplemental statement of the case 
(SSOC) in April 2001 discussing the reasons and bases for its 
decision to continue denying the claims, including insofar as 
the applicable revised rating criteria.  So the RO has had 
the opportunity to consider the merits of the claims under 
both the former and revised criteria.  Furthermore, 
a comparison of the former and revised regulations reveals 
that, insofar as the particular disabilities at issue in this 
appeal are concerned, the revisions alluded to above only 
really involved cosmetic changes in language and 
organization, rather than substantive changes in the actual 
content of the applicable rating criteria; thus, neither 
version of the criteria (new nor old) is "more favorable" 
to the veteran.  And consequently, he will not be prejudiced 
by the Board only considering his claims under the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

SFWs generally are rated-at least in part, on the basis of 
muscle injury.  And according to 38 C.F.R. § 4.56 (2000), 
muscle injuries are characterized as "slight, moderate, 
moderately severe and severe," depending on the type of 
injury initially sustained, the history of the injury and the 
veteran's complaints, and the objective findings during 
medical examinations.

If the disability in question also has a musculoskeletal 
component that is at least partly rated on the basis of range 
of motion, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
additional functional impairment, above and beyond that 
objectively shown, due to pain or painful motion, weakness, 
premature or excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the applicable 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 
204-7 (1995).

(i) Right Arm

This disability is rated for scars the veteran has as a 
residual of his SFW in service.  And according to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, a 10 percent rating is 
warranted if the scars are superficial, tender and painful on 
objective demonstration.  A 10 percent rating also is 
possible under Code 7803 if the scars are superficial, poorly 
nourished, with repeated ulceration.  Moreover, under Code 
7805, the scars also can be rated on the basis of the extent 
they cause limitation of function in the area where they are 
located.

The Board remanded this claim (and the others below) to the 
RO in April 1997 to have the veteran undergo a VA medical 
examination to more fully assess the current severity of his 
disabilities-particularly in terms of whether his residual 
SFW scars are symptomatic and cause additional functional 
impairment as well, including as a result of damage to the 
underlying tissue and muscles.  And the VA physician who 
subsequently examined the veteran in July 1997 on remand 
confirmed that he does not experience any pain in his right 
arm, which is his dominant extremity, as a residual of his 
SFW in service.  The VA examiner further indicated that the 
veteran did not have "too many complaints" either 
concerning the scars, themselves.  The VA examiner observed a 
12 centimeter, linear, vertically oriented scar on the medial 
aspect of the right upper arm.  And more anterior to it was 
another linear, vertically oriented scar measuring 5 
centimeters in length.  But even the veteran, himself, 
acknowledged that these scars were only "sometimes" tender 
when touched, causing him to feel a "shock[ing]" sensation.  
But that was only occasional, and there was no objective 
clinical evidence of any additional functional impairment, 
aside from the periodic pain to palpation of the scars, that 
might otherwise warrant assigning a rating higher than 10 
percent for them.  The VA examiner indicated the scars do not 
seem to have affected the musculature of the veteran's right 
upper arm-namely, either the biceps or the triceps, and 
auscultation of the scars did not reveal any signs of 
underlying bruit.  The veteran also had "normal" range of 
motion in his right upper extremity in all directions 
("through all physiological arcs").  And there were no 
objective clinical indications of any associated neurologic 
impairment or compromise; he had "good" arterial flow to 
the acral area of his right upper extremity, and there was 
"normal" articulation of the interphalangeal and 
metacarpophalangeal joints of his right hand.  He also had 
"normal" adduction and abduction of the fingers of his 
right hand.  And to the extent that he also experienced 
"slight" hypesthesia to pin prick stimuli on the palmar 
aspect of his right hand and a positive Tinel's test, he 
already is receiving compensation for that sensory deficit as 
part and parcel of other 
service-connected disabilities (those being, his right median 
nerve palsy and his right brachial plexus injury), which are 
no longer at issue on appeal.  And even with that resulting 
nerve impairment, he continues to have "good" grip strength 
in his right hand-albeit perhaps ever so slightly less than 
in his uninjured left hand.

The remainder of the clinical findings noted during the July 
1997 VA examination were equally unremarkable for signs of 
functional impairment of any other sort that might otherwise 
entitle the veteran to a rating higher than 10 percent for 
this particular disability.  He did not have any atrophy of 
the muscles in his right arm, as the circumference of this 
arm was the same as that of his left arm.  He also had 
"normal" articulation of his right elbow, on both flexion 
and extension, and he had "normal" pronation and supination 
of his right forearm, too.  And the VA examiner described the 
scars as "well healed" in his final diagnosis, again noting 
there was no evidence of any circulatory disturbance 
involving the right upper extremity during his evaluation of 
the veteran.

The other medical evidence of record contains essentially 
identical clinical findings, including the results of earlier 
VA medical examinations in November 1994 and February 1996.  
During the February 1996 evaluation, the two scars on the 
right upper extremity were "distinctly tender" to 
palpation, just as they were during the most recent VA 
examination in July 1997.  But inasmuch as this is the only 
symptom the veteran has involving his right arm as a residual 
of his SFW in service, he is receiving appropriate 
compensation at the 10 percent level under Code 7804 for the 
tenderness and pain that he experiences in his scar.  And 
there simply are no legal grounds for assigning a rating 
higher than 10 percent for this disability-either on the 
basis of the scars, themselves, or even for associated 
functional impairment in other respects such as muscle 
injury, neurologic impairment, or limitation of motion, etc.

(ii) Right Axilla

The legal analysis for this disability is virtually the same 
as that for the right arm since the right axilla (i.e., the 
right armpit) also is partly rated on the basis of a residual 
SFW scar in this area, in addition to any associated 
functional impairment the veteran also may have aside from 
that.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  And 
just as in the case of his right arm, the veteran 
acknowledged during his July 1997 VA examination that he did 
not have "too many complaints" concerning his right axilla, 
including insofar as his residual scar.  His complaints, 
instead, primarily pertained to his other combat injuries 
that are no longer on appeal or which have not yet been 
adjudicated by the RO.  The angulated scar on his 
right axilla measured 15 centimeters, and it was "slightly" 
disfiguring, but the VA examiner also indicated that it did 
not seem to have affected the veteran's underlying 
musculature-including in terms of range of motion, as he 
continued to have "normal" range of motion in all 
directions ("all physiological arcs").  And just as in the 
case of the scars on his right arm, there also was no 
objective clinical evidence of any circulatory disturbances, 
neurologic compromise, or weakness, so on and so forth.  The 
results of the earlier VA examination in February 1996 were 
essentially the same, as the scar on the right axilla also 
was "nontender" during that evaluation, too.  So inasmuch 
as it is asymptomatic and does not cause any associated 
functional impairment in the area where it is located, there 
is no basis for assigning a compensable rating.  
38 C.F.R. § 4.31.

(iii) Right Hip

The veteran's right hip disability is rated, in part, on the 
extent of his muscle injury as a residual of his SFW in 
service.  And according to 38 C.F.R. § 4.73, Diagnostic Code 
5314 (2000), a 10 percent rating is warranted for 
"moderate" injury to Muscle Group XIV.  Whereas 
"moderately severe" injury to this muscle group warrants a 
30 percent rating, and "severe" injury to this muscle group 
warrants a 40 percent rating.

The VA physician who examined the veteran in February 1996 
indicated that, as a residual of his SFWs in service, he had 
retained foreign body (RFB) in his pelvic area.  That VA 
examiner also confirmed the veteran had sustained a 
hairline fracture of his right hip when wounded in service.  
Those findings were clinically evident, not only based on the 
results of several X-rays taken during the February 1996 
examination, but also based on other, earlier X-rays taken 
during the November 1994 VA examination and in August 1993.  
But as also indicated by the February 1996 VA examiner, the 
hairline fracture since had "healed;" no longer were there 
any signs of fracture or dislocation.  And the report of the 
X-rays that were taken during the February 1996 VA 
examination further indicates there were no significant 
degenerative changes suggestive of any arthritis or other 
signs of osteolytic or bony lesions.  Indeed, during his most 
recent VA compensation examination in July 1997, even the 
veteran himself expressly indicated that, although he had 
sustained a hairline fracture of his right hip when wounded 
in service, "it is not [his] hip that bothers [him]."  
Instead, it is his right knee.  But as indicated earlier, his 
claim for his right knee is not currently before the Board, 
so any functional impairment that he presently experiences in 
his right knee, which is not yet service connected, cannot in 
turn be considered when determining the severity of his right 
hip disability, in particular.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In the event that his right 
knee impairment is service connected, then it will be rated 
accordingly to compensate him for that.  The current 
consideration, however, is limited to his right hip.

There is no legal basis to assign a rating higher than 10 
percent for the right hip.  The VA physician who most 
recently examined the veteran for compensation purposes in 
July 1997 indicated there were no circulatory disturbances 
involving the right lower extremity, and the past linear 
fracture of the right hip was noted by history only since, 
according to the VA examiner in his overall diagnosis, 
the veteran had "no subjective complaints" concerning his 
right hip.  And even during the earlier VA examination in 
February 1996, the veteran had completely normal range of 
motion in his right hip on both flexion and abduction.  He 
could flex his right hip to 125 degrees, and he could abduct 
it to 45 degrees.  That represents full range of motion in 
the hip.  See 38 C.F.R. § 4.71, Plate II.

Since even the veteran, himself, readily acknowledges that 
his right hip is not currently symptomatic in any way, the 
muscle injury that he sustained to his right hip during 
service as a residual of his SFW is presently indicative of 
no more than "moderate" injury to Muscle Group XIV.  
Consequently, he is not entitled to a rating higher than 10 
percent under Code 5314 or under any other potentially 
applicable diagnostic code, either.

(iv) Lower Left Side of the Neck and Chest

The veteran also has scars on the lower left side of his 
neck, and on his chest, as a residual of his SFWs in service.  
So just as in the case of his other disabilities discussed 
above, the scars must be rated under the criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  
These disabilities also are rated based on the extent of any 
associated muscle injury.  And according to 38 C.F.R. § 4.73, 
Diagnostic Code 5322 (2000), a 10 percent rating is warranted 
for "moderate" injury to Muscle Group XXII.  Whereas 
"moderately severe" injury to this muscle group warrants a 
20 percent rating, and "severe" injury to this muscle group 
warrants a 30 percent rating.




When examined by VA in July 1997, the veteran pointed to the 
lower left side of his neck where he was wounded in service 
and said "there is something [in there] that is like 
something stuck and [he] can feel it when [he] swallow[s]."  
The "something" he was referring to during that evaluation 
was retained shrapnel (i.e., "metallic fragments") 
overlying the lower left portion of his neck and all along 
the lower, middle, and upper portions of both sides of his 
chest.  The retained fragments were very clinically evident 
on X-rays that previously were taken during his February 1996 
VA medical examination.  The July 1997 VA examiner indicated 
the scar on the right upper portion of the chest was a 
linear, transversely oriented, scar that was somewhat 
disfiguring, measuring about 9 centimeters long and 
"slightly" depressed.  The scar on the lower left side of 
the neck was about 6 centimeters long and transversely 
oriented, too.  But the veteran did not have any associated 
functional impairment related to any of the scars in question 
as there was "no evidence of involvement of the pectoralis 
muscle," and they were "nontender."  And although the 
veteran had "some subjective complaints" concerning the 
scar on the lower left side of his neck during that 
evaluation, as expressly indicated by the examining VA 
physician in his resulting diagnosis, the VA examiner also 
indicated the scar was otherwise "well healed."  And the 10 
percent rating the veteran already has adequately compensates 
him for his symptomatic scar, insofar as the discomfort that 
he apparently experiences as a result of it-particularly 
when swallowing.  He did not, however, have any objective 
clinical evidence of additional functional impairment to 
warrant a rating higher than 10 percent, nor did he when 
earlier examined by VA for compensation purposes in February 
1996 and November 1994.


(v) Conclusion

The veteran obviously had extremely meritorious and 
commendable service in the military, and this decision 
denying his claims for higher ratings is not in any way meant 
to demean or otherwise trivialize the severity of his 
injuries.  For it is quite obvious that his multiple wounds 
were very, very severe-however, some more so than others.  
And the Board's job in issuing this decision is to rate each 
disability at issue independently of the others that are no 
longer on appeal or which have not yet been adjudicated by 
the RO.  So the veteran should bear that in mind.

In denying the remaining claims on appeal, the Board is 
mindful of the rather recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new law, among other things, eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately notifying 
him of the type of evidence needed to substantiate his claims 
and complete his application for additional VA benefits.  
This new law also requires that VA provide additional 
assistance to him in obtaining potentially relevant evidence 
that he identifies as possibly supportive of his claims.

Although the RO did not readjudicate the veteran's claims 
specifically in light of the VCAA, the RO nonetheless 
appropriately assisted him in developing them in the spirit 
of this new law-including after the Board remanded the 
claims to the RO in April 1997 to have the veteran examined 
to determine the severity of his disabilities.  He also 
earlier had testified at a hearing at the RO in February 
1996.  Furthermore, the RO always appropriately has apprised 
him of the reasons and bases for denying his claims, insofar 
as the applicable laws, regulations, and other legal 
authority, including when sending him a supplemental 
statement of the case (SSOC) most recently in April 2001 
following completion of the development directed by the Board 
in its remand.  And he has not identified any additional.  

So he is not prejudiced by the Board going ahead and deciding 
his claims without first remanding them to the RO for 
specific consideration of the VCAA.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for an increased rating for residuals of a SFW to 
the right arm is denied.

The claim for an increased rating for SFW residual scars of 
the lower left neck and chest is denied.

The claim for an increased rating for residuals of a SFW to 
the right hip is denied.

The claim for an increased rating for a SFW residual scar of 
the right axilla is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

